Citation Nr: 1101943	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to February 
2001.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for sleep apnea.  

The Veteran had requested a hearing before the Board; however in 
a written statement dated July 2010 and signed by his 
representative, the Veteran waived his request for a hearing. 

Although the RO in April 2001 previously considered and denied 
service connection for insomnia, claimed as sleep problems, the 
RO never considered the claim for service connection for sleep 
apnea.  In this regard a change in diagnosis or the specificity 
of the claim must be carefully considered in determining whether 
the claim is based on a distinct factual basis.  Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) found 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, when it is an independent claim based on distinct factual 
bases.  However, the United States Court of Appeals for Veterans 
Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199, 
204 (2009), that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.  In the present case, 
the claim for insomnia was denied because there was no current 
disability.  As the RO never considered or discussed whether 
service connection was warranted for other respiratory disorders, 
including sleep apnea, analysis of whether new and material 
evidence had been received is not appropriate.  Boggs, 520 F.3d 
1330; Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  





REMAND

Upon a review of the claims file, the Board notes that the 
Veteran made several complaints in service regarding difficulty 
sleeping.  Specifically, in October 1992 he complained he had 
difficulty sleeping due to congestion, and in March 2000 he 
complained he had problems breathing through his nose at night.  
Both complaints were made during allergy evaluations.  As well, 
on reports of medical history, dated May 2000 and June 2000, he 
reported being unable to sleep and having sleep problems.  
Finally, in June 2000, he was afforded a VA general medical 
examination that was also his service separation examination, at 
which he also complained about sleep problems; however, during 
the June 2000 examination he denied daytime somnolence and 
generally attributed his insomnia to concern about his life 
situation.  (The Veteran is already service connected for 
maxillary sinusitis with allergic rhinitis.)  

VA treatment reports begin in the record in March 2005.  During 
the March 2005 evaluation, the Veteran reported he was a restless 
sleeper, would gasp for air, and experienced daytime drowsiness.  
He was prescribed medication with a new sleep schedule.  The 
Veteran reported in April 2005 that he felt some benefit; 
however, he stopped taking his medication because his work 
schedule changed.  By September 2006 the Veteran reported he was 
still having sleep problems.  In a June 2007 sleep medicine 
consultation, the Veteran complained of sleep-related problems 
for years, loud snoring, and excessive daytime sleepiness, though 
he reported he rarely woke up choking or gasping for air.  In a 
September 2007 sleep medicine note, signed by the sleep lab 
technician, the technician observed the Veteran had noticeable 
sinus issues, was very congested, and had to lift a nostril side 
several times to breath.

The Board finds on these facts that a VA medical opinion is 
necessary to ascertain whether the sleep apnea, assessed in 
September 2007, had any origin in the Veteran's service.  
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).



Accordingly, the issue of service connection for sleep apnea is 
REMANDED for the following action:

1.  The RO/AMC should forward the relevant 
documents in the claims file to an 
appropriate VA respiratory examiner for an 
opinion regarding the likely etiology of the 
claimed sleep apnea.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the examination, 
and such review should be so indicated in the 
report.  If and only if the examiner deems 
necessary, afford the Veteran an examination 
and/or any indicated tests and studies.  The 
findings of any such examination, tests, or 
studies should be set forth in detail.  

The VA respiratory examiner is requested to 
provide a medical opinion as to whether it 
is at least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed sleep apnea originated in service 
or is otherwise attributable to service.  In 
rendering this opinion, the examiner should 
consider and comment on complaints in service 
regarding difficulty sleeping, including due 
to congestion or problems breathing through 
the nose at night; denial of daytime 
somnolence in June 2000; and the role of the 
service-connected for maxillary sinusitis 
with allergic rhinitis in a sleep disorder.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship or 
a finding of aggravation; "less likely" 
weighs against the causal relationship.  

A rationale for all opinions is needed, and a 
discussion of the facts and medical 
principles involved, would be of considerable 
assistance.  If the examiner cannot respond 
to the inquiry without resort to speculation, 
the examiner should so state, and further 
explain why it is not feasible to provide a 
medical opinion.

2.  Thereafter, the RO/AMC should 
readjudicate the claim for service connection 
for sleep apnea.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC), 
and should be afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

